PRECEDENTIAL


     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
               _____________

                   No. 16-3587
                  _____________

              ROSE MARY KNICK,
                        Appellant

                         v.

              TOWNSHIP OF SCOTT;
CARL S. FERRARO, Individually and in his Official
Capacity as Scott Township Code Enforcement Officer
                   _____________

  On Appeal from the United States District Court
       for the Middle District of Pennsylvania
           District Court No. 3-14-cv-02223
  District Judge: The Honorable A. Richard Caputo

               Argued April 25, 2017

Before: SMITH, Chief Judge, McKEE, and RENDELL,
                  Circuit Judges

                (Filed: July 6, 2017)
Frank J. Bolock, Jr.
212 Front Street
Clarks Summit, PA 18411

J. David Breemer                   [ARGUED]
Pacific Legal Foundation
930 G Street
Sacramento, CA 95814
       Counsel for Appellant

Mark J. Kozlowski
William J. McPartland
Thomas A. Specht                   [ARGUED]
Marshall Dennehey Warner
Coleman & Goggin
P.O. Box 3118
Scranton, PA 18505
      Counsel for Appellees

                    ________________

                        OPINION
                    ________________

SMITH, Chief Judge.

   On December 20, 2012, the Township of Scott in
Lackawanna County, Pennsylvania enacted an ordinance
regulating cemeteries. The ordinance authorizes officials to
enter upon any property within the Township to determine the
existence and location of any cemetery. The ordinance also
                               2
compels property owners to hold their private cemeteries
open to the public during daylight hours. The plaintiff, Rose
Mary Knick, challenges the ordinance on two grounds. First,
Knick argues that the ordinance authorizes unrestrained
searches of private property in violation of the Fourth
Amendment. Second, Knick argues that the ordinance takes
private property without just compensation in violation of the
Fifth Amendment.

    The Township’s ordinance is extraordinary and
constitutionally suspect. However, important justiciability
considerations preclude us from reaching the merits. Because
Knick concedes that her Fourth Amendment rights were not
violated and fails to demonstrate that they imminently will be,
Knick lacks standing to advance her Fourth Amendment
challenge. And as the District Court correctly held, Knick’s
Fifth Amendment claims are not ripe until she has sought and
been denied just compensation using Pennsylvania’s inverse-
condemnation procedures, as required by the Supreme
Court’s decision in Williamson County Regional Planning
Commission v. Hamilton Bank of Johnson City, 473 U.S. 172
(1985). We will therefore affirm.

                               I

    On December 20, 2012, the Township of Scott enacted
Ordinance No. 12-12-20-001, titled “Ordinance of the
Township of Scott Township [sic], Lackawanna County,
Pennsylvania, Relating to the Operation and Maintenance of
Cemeteries and Burial Places” (hereinafter, the “Ordinance”).
App. 82. The Ordinance applies to “[a]ll cemeteries, whether
private or public, and whether existing or established prior to
                              3
the date of this Ordinance or hereafter created.” Id. It requires
cemetery owners to “properly maintain and upkeep any
cemetery.” App. 83.

    Critical to this case are two provisions of the Ordinance.
First, it requires that “[a]ll cemeteries within the Township
shall be kept open and accessible to the general public during
daylight hours. No owner . . . shall unreasonably restrict
access to the general public nor shall any fee for access be
charged.” Id. We will refer to this as the “public-access
provision.”

    Second, the Ordinance permits the Township’s “Code
Enforcement Officer and/or his/her agents and representatives
[to] enter upon any property within the Township for the
purposes of determining the existence of and location of any
cemetery, in order to ensure compliance with the terms and
provisions of this Ordinance.” Id. We will refer to this as the
“inspection provision.”

   Anyone who violates the Ordinance is subject to a fine of
between $300 and $600, and “[e]ach day that the violation
exists shall constitute a separate offense.” Id.

   On April 10, 2013, the Township Code Enforcement
Officer, Carl S. Ferraro, entered Knick’s property without an
administrative warrant. Ferraro identified certain stones on
Knick’s property as grave markers and issued a Notice of
Violation dated April 11, 2013. Knick disputes that a
cemetery exists on her property.



                               4
    On May 7, 2013, Knick brought suit against the Township
in the Lackawanna County Court of Common Pleas seeking
declaratory and injunctive relief. Knick filed an Emergency
Motion for Injunctive Relief on or about that same date. The
parties stipulated that the Township would withdraw its
Notice of Violation and further stipulated to an order staying
any enforcement actions against Knick. A hearing was held
on October 8, 2014. Then, on October 21, the Court ruled that
it “will render no decision on the matter.” App. 261.
Specifically, the Court ruled “that it is not the proper venue
for this matter, since the case is not in the proper posture for a
decision to be rendered on the Plaintiff’s requested forms of
relief.” Id.1 Then, on October 31, the Township issued another
Notice of Violation. Knick filed a Petition for Contempt of
Court in the Lackawanna County Court of Common Pleas,
which the Court denied on January 30, 2015. At no point did
Knick institute an inverse-condemnation proceeding against
the Township. See 26 Pa. Const. Stat. Ann. § 502(c).

    Knick filed this action on November 20, 2014 in the
United States District Court for the Middle District of
Pennsylvania. In her original Complaint, Knick asserted four
Counts under 42 U.S.C. § 1983: (I) Fourth Amendment
claims against the Township for maintaining a warrantless

   1
      Although not apparent from the face of the Order, a
subsequent state-court judge opined that “[a] reasonable
interpretation” of the Order is that “Knick’s
constitutional challenge to the Ordinance should be
litigated in any civil enforcement proceeding that may be
filed by the Township.” App. 192.
                                5
inspection regime (the facial challenge) and entering Knick’s
property without a warrant (the as-applied challenge); (II) a
Fourth Amendment claim against the Township for failure to
train its officials to obtain administrative warrants;
(III) Fourth and Fourteenth Amendment claims against
Ferraro in his official capacity for entering Knick’s property
without a warrant; and (IV) claims seeking invalidation of the
Ordinance on Fourth, Fifth, and Fourteenth Amendment
grounds, including, inter alia, vagueness, improper exercise
of the Township’s police power, and taking private property
without just compensation. After the Township filed its
motion to dismiss, Knick filed an Amended Complaint, which
added Count V for declaratory and injunctive relief. By Order
dated October 28, 2015, the District Court dismissed Counts
I–III with prejudice and dismissed Counts IV and V without
prejudice.

    Knick filed a Second Amended Complaint on November
16, 2015. The Second Amended Complaint asserts three
Counts: (I) the Fourth Amendment claims pled in Count I of
the original complaint; (II) a claim that the Ordinance takes
Knick’s private property without just compensation, in
violation of the Fourth, Fifth, and Fourteenth Amendments;
and (III) claims for declaratory and injunctive relief because,
inter alia, the Ordinance unconstitutionally takes Knick’s
property and authorizes unconstitutional searches. By Order
dated September 7, 2016, the District Court dismissed Count I
with prejudice for the reasons provided in its earlier decision
and dismissed Counts II and III without prejudice pending
exhaustion of state-law remedies.


                              6
    This appeal timely followed. On appeal, Knick argues that
the District Court erred by dismissing her Fourth Amendment
facial challenge and by requiring her to exhaust state-law
remedies for her takings claims.

                               II

    The District Court had jurisdiction pursuant to 28 U.S.C.
§ 1331. We have jurisdiction to review “final decisions of the
district courts,” 28 U.S.C. § 1291, and we must assure
ourselves of our jurisdiction sua sponte, see, e.g., Kreider
Dairy Farms, Inc. v. Glickman, 190 F.3d 113, 118 (3d Cir.
1999). Although the District Court dismissed Knick’s Second
Amended Complaint without prejudice as to certain claims,
we conclude that Knick nonetheless appealed from a final
decision.

    A final, appealable decision is one “by which a district
court disassociates itself from a case.” Gelboim v. Bank of
Am. Corp., 135 S. Ct. 897, 902 (2015) (quoting Swint v.
Chambers Cty. Comm’n, 514 U.S. 35, 42 (1995)). “While
decisions of the Court have accorded § 1291 a practical rather
than a technical construction, the statute’s core application is
to rulings that terminate an action.” Id. (citations and internal
quotation marks omitted). For that reason, dismissals without
prejudice are ordinarily not final; leave to amend
contemplates “further proceedings in the district court as part
of the same action.” Doe v. Hesketh, 828 F.3d 159, 165 (3d
Cir. 2016) (quoting Aluminum Co. of Am. v. Beazer E., Inc.,
124 F.3d 551, 560 (3d Cir. 1997)).


                               7
    But “[e]ven dismissals without prejudice have been held
to be final and appealable if they end [ ][the] suit so far as the
District Court was concerned.” Id. (alterations in original)
(quoting GFL Advantage Fund, Ltd. v. Colkitt, 272 F.3d 189,
198 n.3 (3d Cir. 2001)); see also United States v. Wallace &
Tiernan Co., 336 U.S. 793, 794 n.1 (1949). For example, we
will review a dismissal without prejudice if a plaintiff stands
on the complaint rather than exercising leave to amend,
Palakovic v. Wetzel, 854 F.3d 209, 219 (3d Cir. 2017), if a
plaintiff argues that administrative exhaustion would be futile,
Ghana v. Holland, 226 F.3d 175, 180–81 (3d Cir. 2000), or if
a plaintiff’s claims are “effectively barred” from being
subsequently reasserted due to the running of a statute of
limitations or some similar obstacle, LNC Invs., LLC v.
Republic Nicar., 396 F.3d 342, 346 (3d Cir. 2005).

    Here, the District Court dismissed Knick’s takings claim
without prejudice and directed her to exhaust state remedies.
The District Court did not retain jurisdiction and closed the
case. Its order further specified that, following the conclusion
of state proceedings, any remaining takings claims must be
“re-fil[ed] . . . in federal court.” App. 57. As such, “there
cannot be—and, by court order, there will not be—any further
proceedings in the district court as part of the same action.”
Beazer E., 124 F.3d at 560. “[T]he district court has divested
itself of [the] case entirely, regardless of the fact that claims
in the case may continue to go forward in state court.” Erie
Cty. Retirees Ass’n v. Cty. of Erie, 220 F.3d 193, 202 (3d Cir.
2000). The decision in this case is therefore final “even if a
similar case may be filed in the future because the dismissal
was without prejudice.” Schering-Plough Healthcare Prods.,
Inc. v. Schwarz Pharma, Inc., 586 F.3d 500, 506 (7th Cir.
                                8
2009); see also Limnia, Inc. v. U.S. Dep’t of Energy, 857 F.3d
379, 385–86 (D.C. Cir. 2017); Hitchcock v. Cumberland Univ.
403(b) DC Plan, 851 F.3d 552, 557–58 (6th Cir. 2017);
Eastman Kodak Co. v. STWB, Inc., 452 F.3d 215, 219 (2d Cir.
2006) (“[A] dismissal without prejudice, absent some
retention of jurisdiction, is a final decision . . . .”); cf. Blair v.
Scott Specialty Gases, 283 F.3d 595, 602 (3d Cir. 2002)
(dismissal without prejudice in favor of arbitration is
appealable where the District Court did not retain jurisdiction,
even though further court proceedings may ensue following
arbitration).

   Thus, we are satisfied that the District Court’s decision is
a “final” one, and we have appellate jurisdiction under
§ 1291. We proceed to Knick’s claims.

                                 III

   We begin with Knick’s facial Fourth Amendment
challenge. We conclude that she lacks Article III standing
because she has failed to demonstrate an injury-in-fact and
redressability.

                                 A

    The Second Amended Complaint asserts both facial and
as-applied challenges to the Ordinance under the Fourth
Amendment. As part of her as-applied challenge, Knick
claimed to be injured by an unlawful search of her property.
But the District Court ruled that the search in question was
lawful, and Knick does not appeal that ruling. Although not


                                  9
initially raised by the parties,2 the question before us is
whether Knick may persist in her facial Fourth Amendment
challenge even though her own rights were not violated.
Following supplemental briefing and oral argument by the
parties, we conclude that Knick has failed to carry her burden
to demonstrate Article III standing to challenge the Ordinance
on Fourth Amendment grounds.

     “[T]he irreducible constitutional minimum of standing
contains three elements”: injury in fact, causation, and
redressability. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–
61 (1992). As “[t]he party invoking federal jurisdiction,”
Knick “bears the burden of establishing these elements.” Id.
at 561. “Plaintiffs must have standing at all stages of the
litigation,” and certain findings by a district court may require
a subsequent reevaluation of standing. Pub. Interest Research
Grp. of N.J., Inc. v. Magnesium Elektron, Inc., 123 F.3d 111,
117 (3d Cir. 1997).

    The first element, injury in fact, “is often determinative.”
Toll Bros. v. Twp. of Readington, 555 F.3d 131, 138 (3d Cir.
2009). The plaintiff must demonstrate “an invasion of a
legally protected interest which is (a) concrete and

   2
     The Township did advance the curious argument
that Knick’s claim fails the requirements of Monell v.
Department of Social Services, 436 U.S. 658 (1978),
because Knick failed to demonstrate a cognizable injury.
But that is not a requirement unique to Monell; it is a
general requirement of all cases and controversies under
Article III of the Constitution.
                               10
particularized, and (b) actual or imminent, not conjectural or
hypothetical.” Lujan, 504 U.S. at 560 (citations and internal
quotation marks omitted). To be concrete, an injury need not
be “tangible,” but “it must actually exist.” Spokeo, Inc. v.
Robins, 136 S. Ct. 1540, 1548–49 (2016). “For an injury to be
‘particularized,’ it ‘must affect the plaintiff in a personal and
individual way.’” Id. at 1548 (quoting Lujan, 504 U.S. at 560
n.1). Generalized grievances will not suffice. See Schuchardt
v. President of the U.S., 839 F.3d 336, 344–45 (3d Cir. 2016)
(distinguishing between generalized and widely shared
grievances). Furthermore, “[a]lthough imminence is
concededly a somewhat elastic concept, it cannot be stretched
beyond its purpose, which is to ensure that the alleged injury
is not too speculative for Article III purposes—that the injury
is certainly impending.” Clapper v. Amnesty Int’l USA, 133 S.
Ct. 1138, 1147 (2013) (quoting Lujan, 504 U.S. at 564 n.2). If
the injury is sufficient under those standards, it must also be
“fairly traceable to the challenged action[] and redressable by
a favorable ruling” in accordance with the remaining two
elements of standing. Id. (quoting Monsanto Co. v. Geertson
Seed Farms, 561 U.S. 139, 149 (2010)).

   In this case, the District Court ruled that the search of
Knick’s property complied with the Fourth Amendment
because Ferraro searched an open field. “[A]n open field,
unlike the curtilage of a home, is not one of those protected
areas enumerated in the Fourth Amendment.” United States v.
Jones, 565 U.S. 400, 411 (2012) (citation omitted) (citing
Oliver v. United States, 466 U.S. 170, 176–77 (1984)).
Because Knick does not challenge that ruling on appeal, she
has accepted the District Court’s conclusion that her Fourth
Amendment rights were not violated. She has likewise
                               11
accepted that her property was not even “searched” in the
constitutional sense. Id. at 411 n.8. Even if Township officials
were likely to return to the same part of Knick’s property for
further inspections, those would also be open-field searches
not subject to Fourth Amendment protection. As discussed
below, nothing in the record suggests that any future
inspections would invade her home’s curtilage.

    As a result, any “injury” arising from open-field searches
would not be legally protected. See Vt. Agency of Nat. Res. v.
U.S. ex rel. Stevens, 529 U.S. 765, 772 (2000) (“The interest
must consist of obtaining compensation for, or preventing, the
violation of a legally protected right.”). Nor would that injury
be redressable. If we were to enjoin the Ordinance’s
inspection provision today, the Township would still be able
to use the open-fields doctrine to enter the part of Knick’s
property where a cemetery was allegedly discovered.3 Put
differently, Knick’s situation is one “for which [the
Ordinance] is irrelevant”; the Ordinance does “no work” in
authorizing searches that would be independently lawful


   3
     While an open-field search does not run afoul of the
Fourth Amendment, it may still constitute trespass. See
Oliver, 466 U.S. at 183. Knick does not argue that
Ordinance allows Township officials to avoid liability for
trespass. And even if it did, Knick does not argue that
injury arising from a lack of trespass remedy could
confer standing to mount a Fourth Amendment challenge
where no Fourth Amendment injury has occurred or is
imminent.
                              12
under established Fourth Amendment doctrines. Los Angeles
v. Patel, 135 S. Ct. 2443, 2451 (2015).

    Perhaps realizing these deficiencies, Knick changed tack
in her supplemental brief. Now Knick attempts to premise
standing on the fact that the Ordinance may permit the
Township to search the curtilage of her home—an area of her
property that is protected by the Fourth Amendment. See
Knick Supp. Br. 3 (“Knick owns property, including curtilage,
subject to this provision. She has alleged the Ordinance
authorizes an invasion of her property. That is enough for
standing, particularly at this early stage.” (citations omitted)).

    There are two problems with this theory. First, simply
owning property protected by the Fourth Amendment
describes a generalized grievance common to all residents of
the Township. See Lujan, 504 U.S. at 575–76. We have
recognized standing to challenge government search
programs that are “universal in scope,” but not before
ensuring that the plaintiffs’ injuries were “unmistakably
personal.” Schuchardt, 839 F.3d at 346. Knick has not alleged
any personal harm arising from a threatened or actual
curtilage search. Second, Knick cannot base standing on a
future invasion of her home’s curtilage without demonstrating
an “actual or imminent, not conjectural and hypothetical”
injury. Lujan, 504 U.S. at 560 (internal quotation marks
omitted). Simply owning property subject to a hypothetical
search is “too speculative for Article III purposes.” Clapper,
133 S. Ct. at 1147. Compare id. at 1148 (holding that
plaintiffs lacked standing to bring facial Fourth Amendment
challenge to a statute authorizing NSA surveillance because
plaintiffs failed to demonstrate a “certainly impending” risk
                               13
that their communications would be intercepted), with Free
Speech Coal., Inc. v. Att’y Gen. U.S., 825 F.3d 149, 166–67
(3d Cir. 2016) (holding that plaintiffs demonstrated standing
to bring facial Fourth Amendment challenge where, inter alia,
the plaintiffs incurred costs complying with a regulation that
specifically targeted their type of business).4

    Accordingly, we conclude that Knick failed to
demonstrate a redressable injury-in-fact and therefore lacks
standing.5


   4
     There is no substantively lenient standard “at this
early stage” as Knick claimed. Knick Supp. Br. 3.
“[E]ach element must be supported . . . with the manner
and degree of evidence required at the successive stages
of the litigation.” Lujan, 504 U.S. at 561. As such, we
simply apply the pleading standard to determine if
Knick’s allegations are sufficient to establish each
element of standing. Even accepting Knick’s allegations
as true, they are insufficient for the reasons provided
above.
   5
     Our holding can also be understood in terms of
ripeness, which “originate[s] from the same Article III
requirement of a case or controversy.” Free Speech
Coal., 825 F.3d at 167 n.15. “[I]f no injury has occurred,
the plaintiff can be told either that she cannot sue, or that
she cannot sue yet.” Id. (quoting Presbytery of New
Jersey of Orthodox Presbyterian Church v. Florio, 40
F.3d 1454, 1462 (3d Cir. 1994)). If Knick or any other
                             14
                              B

    In an attempt to salvage her Fourth Amendment claim,
Knick argues that she has standing to assert a pure facial
challenge without raising, much less proving, an
accompanying as-applied challenge. Our holding, however, is
rooted in time-tested principles of justiciability, not in any
special attribute of facial or as-applied challenges. As courts
and commentators have recognized, those labels often
introduce confusion, and “the distinction . . . is not so well
defined that it has some automatic effect.” Citizens United v.
Fed. Election Comm’n, 558 U.S. 310, 331 (2010); see
Richard H. Fallon, Jr., As-Applied and Facial Challenges and
Third-Party Standing, 113 Harv. L. Rev. 1321, 1336 (2000)
[hereinafter Fallon, As-Applied and Facial Challenges]
(arguing that facial and as-applied challenges are not “sharply
categorically distinct”). Nonetheless, there are several points
about the interaction between those concepts that we must
clarify.

resident of the Township can demonstrate a cognizable
injury arising from a search independently authorized by
the Ordinance, such as a curtilage search, then the
Ordinance may be ripe for judicial review. Once such a
claim is properly presented, the Ordinance cannot be
upheld on the ground that individual searches might be
“conducted under an exception to the warrant
requirement[] or pursuant to a warrant itself,” because
those scenarios are “irrelevant to our analysis of a
statute’s facial validity.” Id. at 168 (citing Patel, 135 S.
Ct. at 2451).
                              15
    As a general matter, Knick’s argument is correct: there is
no requirement that a facial challenge be accompanied by an
as-applied challenge. See, e.g., Patel, 135 S. Ct. 2443.
Litigants with standing to challenge a law have considerable
“flexibility . . . to shape the issues in litigation.” Richard H.
Fallon, Jr., Fact and Fiction About Facial Challenges, 99 Cal.
L. Rev. 915, 947 (2011) [hereinafter Fallon, Fact and
Fiction]. Litigants may argue that the law cannot be
constitutionally applied to them due to some particular set of
facts or circumstances (an as-applied challenge), that the law
is unconstitutional in every application, including their own (a
facial challenge), or both.6

    However, even if a litigant does not allege a violation as
applied, the law in question must still typically be applied—
or at least be at risk of imminent application. That is because
plaintiffs must always demonstrate the “irreducible
constitutional minimum” of Article III standing. Lujan, 504
U.S. at 560. Facial challenges are no exception. See Williams

   6
     See United States v. Marcavage, 609 F.3d 264, 273
(3d Cir. 2010) (defining as-applied challenges as those
that “contend that a law[’s] . . . application to a particular
person under particular circumstances deprived that
person of a constitutional right”); New Directions
Treatment Servs. v. City of Reading, 490 F.3d 293, 308
n.11 (3d Cir. 2007) (defining facial challenges as those
brought by “a single party [who] asserts that a law is
invalid not only as applied to them, but as applied to all
parties that might come before the court” (emphasis
added)).
                               16
v. Lew, 819 F.3d 466, 476 (D.C. Cir. 2016). Furthermore, as a
prudential matter, a party “must assert his own legal rights
and interests, and cannot rest his claim to relief on the legal
rights or interests of third parties.” Kowalski v. Tesmer, 543
U.S. 125, 129 (2004) (quoting Warth v. Seldin, 422 U.S. 490,
499 (1975)). That prudential rule is relaxed in certain
doctrinal contexts, most notably in First Amendment claims.7
See Broadrick v. Oklahoma, 413 U.S. 601, 611–12 (1973);
Osediacz v. City of Cranston, 414 F.3d 136, 140–41 (1st Cir.
2005); see also Pa. Prison Soc’y v. Cortés, 508 F.3d 156,
168–69 (3d Cir. 2007) (declining to extend the solicitude
shown in the “highly exceptional First Amendment context”
to facial challenges raised under the Ex Post Facto and Due
Process clauses).



   7
     The solicitude shown to First Amendment rights is
likely inapplicable in the Fourth Amendment context. It
is well established that “Fourth Amendment rights are
personal rights . . . which may not be vicariously
asserted.” Schuchardt, 839 F.3d at 346 (alteration in
original) (quoting Alderman v. United States, 394 U.S.
165, 174 (1969)). Thus, if Knick attempted to base
standing on the Fourth Amendment rights of hypothetical
third parties, standing would be strongly disfavored for
prudential reasons even if she suffered a cognizable
injury-in-fact. Cf. Cal. Bankers Ass’n v. Shultz, 416 U.S.
21, 69 (1974) (holding that a bank could not assert the
Fourth Amendment rights of its customers). Knick wisely
does not invoke third-party standing here.
                              17
    Plaintiffs with standing to challenge a law may assert
solely facial challenges, but in doing so they accept a higher
substantive burden. As the Supreme Court has repeatedly
intoned, facial challenges are “the most difficult . . . to mount
successfully” because the challenger “must establish that no
set of circumstances exist under which the [statute] would be
valid.” Patel, 135 S. Ct. at 2449, 2450 (alterations in original)
(quoting United States v. Salerno, 481 U.S. 739, 745 (1987)).8
The Supreme Court has repeatedly discouraged litigants from
asserting facial challenges—particularly where surveying the
full range of possible applications is made difficult by a bare-
bones record or a need for technical expertise. See, e.g., Wash.
State Grange v. Wash. State Republican Party, 552 U.S. 442,
450–51 (2008) (noting that facial challenges are disfavored
because, in part, they “threaten to short circuit the democratic
process”); Gonzales v. Carhart, 550 U.S. 124, 167 (2007)
(noting that facial challenges to an abortion-related law
“should not have been entertained in the first instance,” and
instead should have been presented as “preenforcement, as-
applied challenges” so that the Court could better assess “the
nature of the medical risk” alleged); Sabri v. United States,
541 U.S. 600, 608–10 (2004) (noting that “facial challenges
are best when infrequent” because “they invite judgments on


   8
      We note that “some Members of the [Supreme]
Court have criticized the Salerno formulation,” Wash.
State Grange v. Wash. State Republican Party, 552 U.S.
442, 449 (2008), but the Supreme Court recently
reaffirmed that Salerno applies at least in the Fourth
Amendment context, Patel, 135 S. Ct. at 2450.
                               18
fact-poor records” and “depart[] from the norms of
adjudication in federal courts”).

    If a litigant decides to bring both types of challenge, a
court’s ruling on one might affect the other. For example,
ruling that a law is facially invalid “negates any need” to
address an as-applied challenge. Heffner v. Murphy, 745 F.3d
56, 65 n.7 (3d Cir. 2014). But if a litigant loses an as-applied
challenge because the court rules as a matter of law that the
statute or ordinance was constitutionally applied to her, it
follows a fortiori that the law is not unconstitutional in all
applications. Dickerson v. Napolitano, 604 F.3d 732, 741 (2d
Cir. 2010); see also Cty. Court of Ulster Cty. v. Allen, 442
U.S. 140, 154–56 (1979) (holding that criminal defendants
could not mount a facial challenge to a statute that had been
constitutionally applied at their trial); United States v. Raines,
362 U.S. 17, 24–25 (1960); Woollard v. Gallagher, 712 F.3d
865, 882–83 (4th Cir. 2013); Mosby v. Ligon, 418 F.3d 927,
933 (8th Cir. 2005). If the litigant loses an as-applied
challenge because the law was not in fact applied, or the law
did no work in authorizing the Government’s challenged
conduct, then courts should be careful to ensure that any
remaining challenges are justiciable. See Sorrell v. IMS
Health Inc., 564 U.S. 552, 569 (2011) (noting that, in Los
Angeles Police Department v. United Reporting Publishing
Corp., 528 U.S. 32, 40–41 (1999), a facial challenge was
unavailable because “the plaintiff had not suffered a personal
First Amendment injury and could prevail only by invoking
the rights of others”).

   On the other hand, there are situations where a failure on
one claim might not preclude success on the other. If a litigant
                               19
loses an as-applied challenge because the allegedly
unconstitutional circumstances of enforcement are simply
“not supported by [the] record,” Heffner, 745 F.3d at 65 n.7,
and the litigant otherwise has standing to challenge a law
(such as a defendant in an enforcement action), then “a court
cannot simply refuse to address a facial challenge that offers a
defendant her last chance to argue that the statute being
enforced against her is constitutionally invalid.” Fallon, Fact
and Fiction at 963. And of course, a litigant who fails to
prove that a law is unconstitutional in all applications might
still prove that it was applied unconstitutionally to her. Cf.
Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292, 2305
(2016) (holding that losing earlier preenforcment facial
challenge did not preclude postenforcement as-applied
challenge).

    A recent illustration of these principles is Los Angeles v.
Patel, 135 S. Ct. 2443 (2015), where the Supreme Court
approved of a standalone facial challenge arising under the
Fourth Amendment. Patel involved an ordinance that
authorized law enforcement officials to search hotel registries
without an administrative warrant. Several hotel operators
sued, claiming that the ordinance was facially invalid. In
Patel, the challenged ordinance had been, and would have
continued to be, applied against the hotels to authorize
warrantless searches. The parties stipulated as much,
satisfying the imminence requirement. Id. at 2448. Thus, the
plaintiffs presented a dispute about whether their rights would
be violated as a function of the ordinance’s facial validity.
Similarly, in our recent decision in Free Speech Coalition, the
plaintiffs demonstrated an imminent risk that they would be
subjected to an allegedly unconstitutional inspection regime.
                              20
825 F.3d at 166–67. Their rights likewise turned on the facial
validity of the law in question.

   Not so here. Knick makes no reasonable allegation that
her Fourth Amendment rights (or anyone else’s) were, or will
imminently be, violated. The fact that Knick challenges the
Ordinance on its face does not relieve her from that
fundamental burden.

                           *   *    *

    We recognize that the Ordinance’s inspection provision “is
constitutionally suspect and we encourage the [Township] to
abandon it (or, at least, to modify it substantially).” Osediacz,
414 F.3d at 143. It is difficult to imagine a broader
authorization to conduct searches of privately owned
property.9 But we are not a “roving commission[] assigned to
pass judgment on the validity of the Nation’s laws.”
Broadrick, 413 U.S. at 611. We cannot adjudicate the merits
of the inspection provision without a plaintiff who has a
cognizable interest in the outcome. Accordingly, we will
affirm the dismissal of Knick’s remaining Fourth Amendment
claim on the alternative ground that Knick lacks standing.




   9
      Knick asserted before the District Court that the
Ordinance was enacted in retaliation for her repeated
confrontations with Township Supervisors over their
management decisions. The District Court dismissed this
retaliation claim, and Knick has not appealed that ruling.
                               21
                               IV

   We turn then to Knick’s Fifth Amendment takings claims.
Knick argues that the Ordinance effectuates an
uncompensated taking of her private property by requiring
her to hold her land open to the public and to Township
inspectors.

    Before a takings claim is ripe, plaintiffs should (subject to
certain exceptions) comply with two prudential requirements
set forth in the Supreme Court’s decision Williamson County
Regional Planning Commission v. Hamilton Bank of Johnson
City, 473 U.S. 172 (1985). First, the “finality rule” requires
that the government “has reached a final decision regarding
the application of the regulation to the property at issue.” Id.
at 186. Second, the plaintiff must seek and be denied just
compensation using the state’s procedures, provided those
procedures are adequate. Id. at 194.10

   In this case, the Township argues that Knick failed to
comply with the second Williamson County prong, exhaustion
of state-law compensation remedies, because Knick did not

   10
      As a general matter, “there is no requirement that a
plaintiff exhaust administrative remedies before bringing
a § 1983 action.” Cty. Concrete Corp. v. Town of
Roxbury, 442 F.3d 159, 168 (3d Cir. 2006) (quoting
Williamson Cty., 473 U.S. at 192). Williamson County’s
second prong therefore is not a “true” exhaustion
requirement, but “merely addresses a unique aspect of
Just Compensation Takings claims.” Id.
                               22
pursue       inverse-condemnation       proceedings       under
Pennsylvania’s Eminent Domain Code, 26 Pa. Cons. Stat.
Ann. §§ 101 et seq. See Cowell v. Palmer Twp., 263 F.3d 286,
291 (3d Cir. 2001) (holding that plaintiffs’ takings claim was
not ripe because they did not file an inverse-condemnation
petition). Knick responds that she was not required to pursue
inverse-condemnation proceedings for three reasons. First,
Knick argues that her facial takings claim is exempt from
exhaustion. Second, Knick argues that she did in fact comply
with Williamson County by unsuccessfully suing for
declaratory and injunctive relief in state court. And third,
Knick argues that we should overlook Williamson County’s
prudential requirements in the interest of efficiency. We reject
all three arguments.

                               A

   First, Knick argues that her facial takings claim need not
be exhausted through state-court procedures. Specifically,
Knick asserts that this Court wrongly decided County
Concrete Corp. v. Town of Roxbury, 442 F.3d 159 (3d Cir.
2006), the case relied upon by the District Court, which
required exhaustion for a similar facial claim. We cannot
overrule our own precedent, but we nonetheless conclude that
Knick’s argument is misplaced.

    There is no question that the first prong of Williamson
County, the finality rule, does not apply to “a claim that the
mere enactment of a regulation . . . constitutes a taking
without just compensation.” Id. at 164. That exception to the
finality rule makes sense: if the mere enactment of the
ordinance constitutes a taking, there would be no need to wait
                              23
for any “final decision.” See CMR D.N. Corp. v. City of
Philadelphia, 703 F.3d 612, 626–27 (3d Cir. 2013).

    The question before us is whether facial claims are also
exempt from the second prong of Williamson County, the
exhaustion of state-law compensation remedies. In County
Concrete, this Court held that “a facial Just Compensation
Takings claim . . . does not relieve [plaintiffs] from the duty
to seek just compensation from the state.” 442 F.3d at 168.
The District Court correctly applied that holding here.

    Knick argues, however, that our decision in County
Concrete is contrary to Supreme Court authority. For
example, in San Remo Hotel, L.P. v. San Francisco, the
Supreme Court stated that the petitioners “have overstated the
reach of Williamson County throughout this litigation”
because the petitioners were “never required to ripen” their
facial claims. 545 U.S. 323, 345 (2005). Similarly, in Suitum
v. Tahoe Regional Planning Agency, the Supreme Court noted
that facial challenges “are generally ripe the moment the
challenged regulation or ordinance is passed.” 520 U.S. 725,
736 n.10 (1997); see also Yee v. City of Escondido, 503 U.S.
519, 533–34 (1992).

   We clarify that there is no conflict between these lines of
authority and that Williamson County’s second prong is
applicable to this case.

                              1

   This “seeming inconsistency” in the law arises because
the Supreme Court has used the word “facial” in two ways.

                              24
Sinclair Oil Corp. v. Cty. of Santa Barbara, 96 F.3d 401, 406
(9th Cir. 1996). First, the Supreme Court has referred to a
type of taking as “facial”—where “the mere enactment of a
statute constitutes a taking.” Keystone Bituminous Coal Ass’n
v. DeBenedictis, 480 U.S. 470, 494 (1987). Second, the
Supreme Court has used the word “facial” to refer to a type of
legal challenge that seeks to invalidate a taking rather than
obtain just compensation. See Yee, 503 U.S. at 534
(describing a facial challenge as one that “does not depend on
the extent to which petitioners are . . . compensated”). These
two uses of the term “facial” are conceptually distinct.

    Regarding the first use—“facial taking”—it is important
to understand that the government does not violate the Fifth
Amendment simply because one of its actions “constitutes a
taking.” Bituminous Coal, 480 U.S. at 494. The Fifth
Amendment “does not prohibit the taking of private property,
but instead places a condition on the exercise of that power”:
the provision of just compensation. First English Evangelical
Lutheran Church of Glendale v. Cty. of L.A., 482 U.S. 304,
314 (1987); see Cty. Concrete, 442 F.3d at 168 (“[T]he Fifth
Amendment bars not just the taking of property, but the
taking of property without just compensation.” (internal
quotation marks omitted)). Thus, “even if a zoning ordinance,
on its face, ‘takes’ property for Fifth Amendment purposes,
no constitutional violation occurs until the state refuses to
justly compensate the property owner.” Sinclair Oil, 96 F.3d
at 406. Accordingly, a facial taking is not automatically
unconstitutional; it simply “gives rise to an unqualified
constitutional obligation to compensate” the property owner.
Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning
Agency, 535 U.S. 302, 320 (2002).
                             25
    The second use—“facial challenge”—describes a type of
claim, not a type of taking. A plaintiff who brings a facial
challenge attacks the “underlying validity” of a law or
regulation that allegedly effectuates a taking. Lingle v.
Chevron U.S.A. Inc., 544 U.S. 528, 543 (2005). “No amount
of compensation can authorize” a taking rooted in a facially
invalid law. Id. When a party challenges the fundamental
validity of a law, the claim turns on an issue that arises
logically and temporally prior to the denial of compensation.
As such, there is no reason to wait for compensation to be
denied; the constitutional violation would occur at the
moment the invalid statute or regulation becomes effective.

    This distinction between the facial takings and facial
challenges explains how our decision in County Concrete is
fully compatible with the Supreme Court’s statements in San
Remo Hotel, Suitum, and Yee. Those Supreme Court cases
each describe a facial challenge. See, e.g., San Remo Hotel,
545 U.S. at 345–46 (noting that the plaintiffs “requested relief
distinct from the provision of ‘just compensation’”). The
Court was discussing a now-defunct legal theory: the claim
that “a general zoning law to particular property effects a
taking if the ordinance does not substantially advance a
legitimate state interest.” Agins v. City of Tiburon, 447 U.S.
255, 260 (1980). That test is no longer good law after Lingle,
but modern plaintiffs have other tools at their disposal to
challenge the underlying validity of a taking. “[I]f a
government action is found to be impermissible—for instance
because it fails to meet the ‘public use’ requirement or is so
arbitrary as to violate due process—that is the end of the
inquiry. No amount of compensation can authorize such
action.” Lingle, 544 U.S. at 543.
                              26
    By contrast, the Fifth Amendment claim in County
Concrete for which this Court required exhaustion was not a
facial challenge. The taking occurred on the face of an
ordinance, but the plaintiff merely sought compensation. That
is why this Court emphasized that the claim at issue was “a
facial Just Compensation Takings claim.” Cty. Concrete, 442
F.3d at 168 (second and third emphases added). The
plaintiff’s true facial challenges to the law—for violating
Substantive Due Process and the Equal Protection Clause—
were not subject to exhaustion. Id. at 168–69; see Sinclair
Oil, 96 F.3d at 406 (noting that the “seeming inconsistency”
should be resolved “by analyzing the type of facial taking
claim at issue in a particular case”).11




   11
       Knick further argues that County Concrete was
overruled by Horne v. Department of Agriculture, which
noted that “[a] ‘Case’ or ‘Controversy’ exists once the
government has taken private property without paying for
it” regardless of “whether an alternative remedy exists.”
133 S. Ct. 2053, 2062 n.6 (2013). But there, the Supreme
Court was discussing constitutional requirements under
Article III, not prudential ripeness under Williamson
County. Horne in fact reaffirmed that “a Fifth
Amendment claim is premature until it is clear that the
Government has both taken property and denied just
compensation.” Id. at 2062. The Court in Horne
concluded that the takings claim was not premature, but
only because the usual remedies had been withdrawn.
                             27
    To summarize, a plaintiff may be excused from the first
prong of Williamson County depending on the type of taking
alleged. If the taking occurred through an exercise of
discretion, the plaintiff must demonstrate that the government
reached a final decision. Williamson Cty., 473 U.S. at 186.
But if the taking occurred on the face of a statute, ordinance,
or regulation, that requirement does not apply. Cty. Concrete,
442 F.3d at 164–65. As for Williamson County’s second
prong, the plaintiff may be excused from exhausting state-law
remedies depending on the type of claim asserted and the
form of relief appropriate for that claim. If the plaintiff’s
claim is based on a lack of compensation—i.e., the claim
arises under the Just Compensation Clause—then the plaintiff
must first seek compensation under state law (provided the
state’s procedures are adequate). Id. at 168. If instead the
plaintiff challenges the underlying validity of the taking,
perhaps for lacking a public purpose or for violating due
process, then the denial of compensation is irrelevant to the
existence of a ripe claim and Williamson County’s second
prong is inapplicable. Id. at 168–69.

                              2

   Despite their being characterized as facial challenges,
Knick’s claims are, unavoidably, claims for compensation.
They are therefore subject to exhaustion under Williamson
County.



Knick has not argued that remedies through inverse-
condemnation proceedings are unavailable.
                              28
    Knick does not claim that the alleged taking violates the
Public Use Clause. Furthermore, the District Court dismissed
the due-process claims asserted in Knick’s original complaint,
and Knick does not appeal that ruling. All that remains is the
allegation that the Township violated the Fifth Amendment
because it took Knick’s property without compensation. As
pled in the Second Amended Complaint:

      36.    The Ordinance requires private property
      owners to allow the general public to enter,
      traverse, and occupy their private land, without
      compensation, every day of the year. As such,
      on its face, the Ordinance causes an
      unconstitutional physical invasion and taking of
      private property.

      37.    The Ordinance also causes an
      unconstitutional physical taking on its face in
      authorizing the Township’s “Code Enforcement
      Officer     and/or     his/her    agents    and
      representatives” to enter, traverse and occupy
      private property for the purpose of determining
      the “existence” of any cemetery, without any
      provision of compensation to the effected
      owners.

                             ...

      42.    As applied to Plaintiff, the Ordinance
      effects an uncompensated physical taking of her
      property by requiring Plaintiff to open her

                             29
       private property to the public, on pain of civil
       fines and penalties.

App. 263–64 (emphases added).

    To be sure, Knick’s Second Amended Complaint seeks
injunctive relief. But Knick has no surviving claim that the
taking itself was invalid, apart from the fact that she has not
received compensation. The remedy for an uncompensated
(but otherwise valid) taking is compensation.

   Knick argues that invalidation of the Ordinance is still
appropriate because the Ordinance does not provide a self-
contained mechanism for compensating property owners.
This argument is misplaced. “[T]he Fifth Amendment [does
not] require that just compensation be paid in advance of, or
contemporaneously with, the taking; all that is required is that
a reasonable, certain and adequate provision for obtaining
compensation exist at the time of the taking.” Williamson
Cty., 473 U.S. at 194 (internal quotation marks omitted). That
provision here is inverse-condemnation proceedings under
Pennsylvania’s Eminent Domain Code.

   Accordingly, we conclude that Knick’s claims arise under
the Just Compensation Clause subject to exhaustion under
Williamson County and must therefore be exhausted using
inverse-condemnation proceedings.

                               B

   Second, Knick argues that she exhausted state-law
remedies because she sued unsuccessfully in state court. We
disagree.
                              30
    The Eminent Domain Code provides the “complete and
exclusive procedure and law to govern all condemnations of
property for public purposes and the assessment of damages.”
26 Pa. Cons. Stat. Ann. § 102(a). Knick did not pursue the
“complete and exclusive procedure” to obtain compensation,
id., and therefore failed to ripen her claims, see Cowell, 263
F.3d at 291.

    Knick’s state-court action only sought declaratory and
injunctive relief, not compensation. As such, Knick could not
have “been denied compensation” as part of that action.
Williamson Cty., 473 U.S. at 195; see Bd. of Supervisors of
Shenango Twp. v. McClimans, 597 A.2d 738, 742 n.5 (Pa.
Commw. Ct. 1991) (“[A]ny claim for monetary damages is
not properly before this Court and must be pursued under the
provisions of the Eminent Domain Code.”). Furthermore, the
claims for injunctive relief presented to the state court (such
as Knick’s due-process challenge) are no longer before us.
Even if they were, they would not be subject to Williamson
County exhaustion. Cty. Concrete, 442 F.3d at 168–69.12



   12
      Knick also argues that her state-court action was
proper under Weinberg v. Comcast Cablevision of Phila.,
L.P., 759 A.2d 395 (Pa. Super. Ct. 2000). But in that
case, the plaintiff claimed that a legislative act stripped
access to the “elaborate procedures” in the Eminent
Domain Code for assessment of damages. Id. at 400.
Knick has not alleged that inverse-condemnation
remedies are unavailable here.
                              31
   Accordingly, we conclude that Knick’s earlier state
lawsuit did not constitute exhaustion of state-law
compensation remedies for purposes of Williamson County’s
second prong.

                              C

   Finally, Knick argues that Williamson County is a
prudential doctrine, and we may therefore overlook it in
appropriate cases. We decline to do so here.

   Knick’s initial premise is correct: Williamson County’s
requirements are prudential. See Horne v. Dep’t of Agric., 133
S. Ct. 2053, 2062 (2013). But “merely because exhaustion
requirements are prudential does not mean that they are
without teeth. Even prudential exhaustion requirements will
be excused in only a narrow set of circumstances.” Wilson v.
MVM, Inc., 475 F.3d 166, 175 (3d Cir. 2007).

    Several of our sister circuits have declined to enforce
Williamson County’s requirements based on the equities
presented in individual cases. Knick relies primarily on
Sansotta v. Town of Nags Head, 724 F.3d 533, 545 (4th Cir.
2013), and its companion case Town of Nags Head v.
Toloczko, 728 F.3d 391 (4th Cir. 2013). In Sansotta, the
Fourth Circuit overlooked Williamson County because the
defendant removed the action to federal court, thwarting the
plaintiff’s effort to exhaust. The defendant’s “manipulation”
provided strong equitable reasons to overlook exhaustion.
Sansotta, 724 F.3d at 545; see also Sherman v. Town of
Chester, 752 F.3d 554, 564 (2d Cir. 2014). In Toloczko, the
property owner was a defendant in an action brought by the
                             32
state to compel the demolition of their property. The property
owners removed the action to federal court, and only then
asserted counterclaims under the Takings Clause. The Fourth
Circuit noted that, if the owner was required to go back to
state court, they would have been subjected to “piecemeal
litigation” in two forums at once. 728 F.3d at 399 (quoting
San Remo Hotel, 545 U.S. at 346); see also Horne, 133 S. Ct.
at 2063–64 (holding that petitioners could raise a takings
defense in an enforcement action).

    For another example, the Ninth Circuit declined to enforce
Williamson County in Guggenheim v. City of Goleta, 638 F.3d
1111 (9th Cir. 2010) (en banc). First, the Court rejected the
claim on the merits, “so it would be a waste of the parties’ and
the courts’ resources to bounce the case through more rounds
of litigation.” Id. at 1118. Second, the Court noted that “the
law changed after their trip to state court,” and “it is hard to
see any value in forcing a second trip on them.” Id.

    Knick does not argue that inverse-condemnation
proceedings would be unavailable or futile. Instead, she
argues that allowing her claims to proceed would be more
efficient and would avoid piecemeal litigation. But because
Knick’s Just Compensation Clause claims are all that remain
in the case, there is no risk of piecemeal litigation comparable
to Toloczko. Nor has Knick identified any exceptional
circumstance—such as the Township thwarting her access to
inverse-condemnation proceedings as in Sansotta, or a change
in applicable law after state-court proceedings concluded as
in Guggenheim. Even if it were more efficient to allow
Knick’s claims to proceed, that would be true in any case

                              33
where a litigant asks a court to waive her failure to meet a
prudential requirement.

    Finally, the Ninth Circuit declined to enforce Williamson
County because it was more efficient to simply reject the
property owner’s claims on the merits. Guggenheim, 638 F.3d
at 1118; see also MHC Fin. Ltd. P’ship v. City of San Rafael,
714 F.3d 1118, 1130 (9th Cir. 2013). While we do not rule on
the merits here, we note that Knick’s claims do not suffer
from any obvious infirmities that would tempt us to follow
the Ninth Circuit’s example. Knick relies on a straightforward
application of the Supreme Court’s decision in Nollan v.
California Coastal Commission, which found it “obvious”
that an easement for public access across private property
constituted a permanent physical taking. 483 U.S. 825, 831
(1987); see also Kaiser Aetna v. United States, 444 U.S. 164,
180 (1979). The fact that the Ordinance only mandates public
access during daylight hours does not change the fact that
land must be accessible every day, indefinitely. See Ark.
Game & Fish Comm’n v. United States, 133 S. Ct. 511, 519
(2012) (noting that, in United States v. Cress, 243 U.S. 316
(1917), “‘inevitably recurring’” flooding created a permanent
condition on the land, which “gave rise to a takings claim no
less valid than the claim of an owner whose land was
continuously kept under water”); Hendler v. United States,
952 F.2d 1364, 1377 (Fed. Cir. 1991) (“[T]he concept of
permanent physical occupation does not require that in every
instance the occupation be exclusive, or continuous and
uninterrupted.”).

   In sum, even prudential requirements should not be lightly
cast aside. We think there is “value in forcing a second trip”
                             34
to state court here. Guggenheim, 638 F.3d at 1118. The
Commonwealth’s inverse-condemnation mechanism is better
equipped to value Knick’s land than the federal courts, and
litigants must be incentivized to pursue relief through proper
channels. Accordingly, we will affirm the District Court’s
order dismissing the takings claims without prejudice pending
exhaustion of state-law compensation remedies.

                              V

    For the foregoing reasons, we will affirm the judgment of
the District Court.




                             35